

116 SRES 541 ATS: Recognizing and celebrating the 200th anniversary of the entry of Maine into the Union as the 23d State.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 541IN THE SENATE OF THE UNITED STATESMarch 11, 2020Ms. Collins (for herself and Mr. King) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and celebrating the 200th anniversary of the entry of Maine into the Union as the 23d State.Whereas the place now known as Maine is Wabanaki Homeland and is home to vibrant indigenous cultures and communities;Whereas Maine was a district of Massachusetts, 1 of the 13 original colonies of the United States;Whereas, by 1820, people living in Maine had built a thriving economy that included farming, forestry, fishing, and shipbuilding industries;Whereas, in March 1820, Congress and President James Monroe approved the Missouri Compromise, authorizing the establishment of the State of Maine and making Maine the 23d State of the United States;Whereas Maine is characterized by hardworking, altruistic, and independent people and a strong community spirit;Whereas the State motto of Maine, Dirigo, Latin for I lead, reflects the trailblazing nature of Maine and the 1,300,000 inhabitants of Maine;Whereas Maine has 1 of the highest numbers of veterans per capita in the United States, and is the home of Togus, the first veterans hospital in the United States;Whereas Maine contributes greatly to national defense through the Portsmouth Naval Shipyard, Bath Iron Works, Pratt & Whitney, and numerous other suppliers and installations whose skilled employees are a vital asset to the United States;Whereas distinguished statesmen from Maine include William King, Joshua Chamberlain, Hannibal Hamlin, Margaret Chase Smith, and Edmund Muskie;Whereas Maine is known as The Pine Tree State and Vacationland for the extensive forests and spectacular scenery that draw millions of visitors to Maine every year;Whereas the majestic beauty of Mount Katahdin, 1 of the highest peaks in New England and the northern terminus of the Appalachian Trail, and other unspoiled natural treasures beckon outdoor enthusiasts;Whereas the rugged coastline and vibrant fall foliage of Maine are showcased in particular splendor in Acadia National Park, 1 of the 10 most visited national parks in the United States;Whereas the pristine Atlantic waters off the coast of Maine support fishermen and women and the iconic lobster industry, which is the most valuable fishery in the United States and is known worldwide as a standard of seafood excellence;Whereas Maine is the most forested State in the United States, with a long history of pulp and paper production and an exciting recent turn toward innovation and diversification of forest products;Whereas the fertile soils of Maine have helped farmers produce the best potatoes and wild blueberries for generations, and have supported the increase of organic agriculture operations;Whereas March 15, 2020, marks the 200th anniversary of the attainment of statehood by Maine; andWhereas that bicentennial is a monumental occasion to celebrate and commemorate the achievements of the great State of Maine: Now, therefore, be itThat the Senate recognizes and celebrates the 200th anniversary of the entry of Maine into the Union as the 23d State.